June 3, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549-4720 Attn: Jim B. Rosenberg and Sasha S. Parikh Re: Dendreon Corporation Form10-K for the Year Ended December31, 2010 Filed March 1, 2011 Form 10-Q for the Quarter Ended March 31, 2011 Filed May 2, 2011 (File No.0-30681) Ladies and Gentlemen: Reference is made to the letter dated May 27, 2011 setting forth the comments of the Staff of the Securities and Exchange Commission (the “Commission”) on the Annual Report on Form 10-K for the Year Ended December 31, 2010 (the “Annual Report”) and the Form 10-Q for the Quarter Ended March 31, 2011 (the “Quarterly Report”) filed by Dendreon Corporation (the “Company”) with the Commission on the dates set forth above. The Company is currently preparing its response to the Staff’s comments, however, will be unable to provide a complete response within the initial deadline and hereby requests an extension of ten business days.The Company intends to submit a response on or before June 27, 2011. * Please contact me at (206) 829-1505, Gregory T. Schiffman at (206) 829-1510, or Gregory R. Cox at (206) 219-1090 if you have any further questions regarding this matter. Thank you. Sincerely, /s/ Esmé C. Smith Esmé C. Smith, Vice President, Deputy General Counsel and Assistant Secretary
